Determination annulled on the law and on the facts, and the petition granted, without costs, and the respondent Commissioner of Motor Vehicles is directed to restore the petitioner’s operator’s license. Petitioner’s license to operate a motor vehicle was revoked pursuant to section 71 (subd. 3, par. [e]) of the Vehicle and Traffic Law upon a finding that she had been guilty of gross negligence in the operation of her automobile. In our opinion, there was no substantial evidence to establish that petitioner’s conduct demonstrated that excessive carelessness and utter disregard of the consequences which are characteristic of gross negligence. Concur — Botein, P. J., Valente, Stevens and Bergan, JJ.